DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This is a response to the amendment filed 2/24/2022.  Claims 2-3 are pending and are under examination.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umezaki (US 2009/0310734) in view of Tobita (US 2008/0080661).
Regarding claim 2, Umezaki’s figure 10 shows a semiconductor device comprising first transistor (512), a second transistor (513), a third transistor (509), a fourth transistor (506), a fifth transistor (508), a sixth transistor (511), a seventh transistor (519), a first line (503B), a second line (505), a third line (504A, 504B, 504C, 504D, 504E all connected to a 504 terminal, paragraph 0223), a fourth line (500), a fifth line (502A), a wherein the fourth line (500) is configured to be supplied with a different signal from the fifth line (502A).

Umezaki’s figure 10 does not show (1) an eighth transistor (i.e. transistor 122 in figure 4B of the present invention) coupled to receive signal from the sixth line; (2) ratio of the channel width to the channel length of the third transistor (transistor 509) is smaller than the ratio of the channel width to the channel length of the fourth transistor (transistor 507) as called for in claim 2. 

Regarding the difference noted in item (1), Tobita’s figure 3 shows a shift register including a fifth transistor (Q4) and an eighth transistor (Q2) coupled to receive the same input signal (IN2) in order to reset the output of the shift register during a non-outputting period to reduce noise at the output terminal and to enhance circuit reliability.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Tobita’s eighth transistor (Q2) in Umezaki’s circuit arrangement for the purpose of resetting the output terminal of the shift register in order to reduce noise as taught by Tobita reference.

Regarding the difference noted in item (2), it is a commonly knowledge in the field of shift register circuit that it is desirable to have the width to length ratio of the fourth transistor (507) larger than the width to length ratio of the third transistor (509).  A large width to length ratio transistor has high current drivability.  This feature is desirable to ensure the voltage on the line 515 high enough to turn on the output signal (505) at a . 
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umezaki (US 2009/0310734) in view of Tobita (US 2008/0080661) and Kanbara et al. (USP 6,611,248).
Regarding claim 3, Umezaki’s figure 10 shows a semiconductor device comprising first transistor (512), a second transistor (513), a third transistor (509), a fourth transistor (506), a fifth transistor (508), a sixth transistor (511), a seventh transistor (519), a first line (503B), a second line (505), a third line (504A, 504B, 504C, 504D, 504E all connected to a 504 terminal, paragraph 0223), a fourth line (500), a fifth line (502A), a sixth line (501) and a seventh line (518); wherein the fourth line (500) is configured to be supplied with a different signal from the fifth line (502A).

Umezaki’s figure 10 does not show (1) an eighth transistor (i.e. transistor 122 in figure 4B of the present invention) coupled to receive signal from the sixth line; (2) ratio of the channel width to the channel length of the third transistor (transistor 509) is smaller than the ratio of the channel width to the channel length of the fourth transistor (transistor 507); (3) the ratio of the channel width to the channel length of the first transistor (512) is 

Regarding the difference noted in item (1), Tobita’s figure 3 shows a shift register including a fifth transistor (Q4) and an eighth transistor (Q2) coupled to receive the same input signal (IN2) in order to reset the output of the shift register during a non-outputting period of the current stage of the shift register to reduce noise at the output terminal and to enhance circuit reliability.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Tobita’s eighth transistor (Q2) in Umezaki’s circuit arrangement for the purpose of resetting the output terminal of the shift register in order to reduce noise as taught by Tobita reference.

Regarding the difference noted in item (2), it is a commonly knowledge in the field of shift register circuit that it is desirable to have the width to length ratio of the fourth transistor (507) larger than the width to length ratio of the third transistor (509).  A large width to length ratio transistor has high current drivability.  This feature is desirable to ensure the voltage on the line 515 high enough to turn on the output signal (505) at a desired level in order to prevent erroneous operation (see Hirabayashi (US 2011/0193832, paragraphs 0056-0058).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Umezaki’s fourth transistor (507) width to length ratio larger than the width to length ratio of the third transistor (509) for the purpose of preventing erroneous operation as taught by Hirabayshi reference. 

Regarding the difference noted in item (3), it is noted that Umezaki’s output terminal (505) is connected a display device, thus, a sufficient current drive capability is needed (see Kanbara et al.’s column 10, lines 47-61). Thus, one skilled in the art would have been readily recognized that it is necessary to increase the size of Umezaki’s first transistor (512) to be larger than the ratio of the width to length ratio of the second to the eighth transistor to ensure the output signal of the shift register at a desirable level, thus, to avoid erroneous operation. Therefore, outside of any non-obvious results, the obviousness of having a ratio of a channel width of the first transistor larger than the ratio of the channel width to the channel length of the second to the eighth transistor will not be patentable under 35USC 103(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,599,998. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same embodiment comprising a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor and an eighth transistor.
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. Regarding the rejection of claims 2 and 3 under 35USC 103, applicant argues .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        3/1/2022